DETAILED ACTION
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6 (line 2) “wherein the platform further comprises” should recite 
--further comprising a platform, wherein the platform comprises--.
Examiner notes that claim 1 initially recites the platform as only an intended use functional limitation, and fails to positively claim the platform as an element of the claimed invention.  
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the platform further comprises a first and a second seating for inserting the first and second bearing pins, a third seating on which the spacer sleeve is arrangeable and in which the fixing means is releasably securable”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tyrolon-Schulnig (EP 2 159 172) in view of Zurweller (US 5,711,411).
As to claim 1, Tyrolon-Schulnig discloses a bearing device for at least one gripper arm pair 6 having a first and a second gripper arm, the second gripper arm being of mirror-inverted configuration to the first, wherein the at least one gripper arm pair is movable from a gripping position into an open position or vice versa by means of a rotatably mounted control cam 40 for gripping, holding and guiding bottle-shaped containers, comprising: 
16 for pivotably supporting the at least one first gripper arm,
a second bearing pin 16’ for pivotably supporting the at least one second gripper arm,
a base plate 18 having a seating for pivotably supporting the control cam, and 
a fixing means 42,42’ capable of fixing the bearing device on a platform 2, whereby the first and second bearing pins and the fixing means are fixed to the base plate, and
wherein the first and second bearing pins are capable of being removably inserted into a platform (first and second bearing pins 16,16’ are capable of being inserted into platform 2 via bolts 42,42’; Figures 1-5).
Tyrolon-Schulnig fails to disclose a bearing device comprising a spacer sleeve for receiving the fixing means, wherein the spacer sleeve is capable of being arranged on a platform and releasably attached to the platform by the fixing means.
Zurweller teaches a base plate 92 comprising a spacer sleeve 90 receiving a fixing means 100 therethrough; the spacer sleeve ensuring proper spacing and positioning of the base plate relative to a platform 86 (Figures 1-6).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bearing device disclosed by Tyrolon-Schulnig to comprise a spacer sleeve fixed to the base plate for receiving the fixing means therethrough, as taught by Zurweller, in order to ensure proper spacing and positioning of the base plate relative to a platform.
16,16’ (Figures 1-3).
As to claim 4, Tyrolon-Schulnig as modified by Zurweller discloses a bearing device wherein the base plate 18 exhibits at least four drill holes for receiving the first and second bearing pins 16,16’, the spacer sleeve and the control cam 40 (Figures 1-3).  
As to claim 5, Tyrolon-Schulnig as modified by Zurweller discloses a bearing device wherein the spacer sleeve is arranged with the base plate 18 or configured such that the fixing means 42,42’ is insertable from one end of the spacer sleeve and partially extends from the other end of the spacer sleeve (Figures 1-3).
As to claim 8, Tyrolon-Schulnig as modified by Zurweller discloses a bearing device wherein the fixing means 42,42’ is guided through the spacer sleeve and is configured as a screw capable of being releasably secured to a platform 2 (Figures 1-3). 
As to claim 9, Tyrolon-Schulnig discloses a bearing device wherein the first and second bearing pins 16,16’ are chambered at ends thereof to facilitate location and insertion into corresponding seatings in a platform 2 (first and second bearing pins 16,16’ are capable of being inserted into platform 2 via bolts 42,42’; Figures 1-5).
As to claim 10, Tyrolon-Schulnig discloses a bearing device which has a single fixing means 42,42’ capable of fixing the bearing device to a platform 2 (Figures 1-3). 
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6 as best understood, Tyrolon-Schulnig as modified by Zurweller discloses the claimed bearing device with the exception of comprising a platform, wherein the platform comprises a first and a second seating for inserting the first and second bearing pins, a third seating on which the spacer sleeve is arrangeable and in which the fixing means is releasably securable, as well as a fourth seating for pivotably supporting the control arm.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the bearing device disclosed by Tyrolon-Schulnig as modified by Zurweller to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Zurweller fails to teach or suggest modifying the bearing device disclosed by Tyrolon-Schulnig to comprise a spacer sleeve for receiving the fixing means, wherein the spacer sleeve is capable of being arranged on a platform and releasably attached to the platform by the fixing means, as cylinder 90 of the Zurweller reference is not a detachably fastened not spacer.
Examiner disagrees.  As to claim 1, Zurweller teaches a base plate 92 comprising a spacer sleeve 90 receiving a fixing means 100 therethrough; the spacer sleeve ensuring proper spacing and positioning of the base plate relative to a platform 86 (Figures 1-6).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bearing device disclosed by Tyrolon-Schulnig to comprise a spacer sleeve fixed to the base plate for receiving the fixing means therethrough, as taught by Zurweller, in order to ensure proper spacing and positioning of the base plate relative to a platform.
As to Attorney’s argument that cylinder 90 of the Zurweller reference is not a detachably fastened not spacer, Examiner notes that claim 1 fails to recite any limitations which define any specific structural features of the “spacer”, and fails to positively claim the platform nor the engagement and attachment of the spacer with the platform as elements of the claimed invention; claim 1 merely recites the platform as an intended use functional limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

03/23/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619